     Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 1 of 23




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


DIANE VENDRYES,                              CASE NO. 5:19-cv-00459-TKW-MJF

      Plaintiff,

v.

MHM HEALTH PROFESSIONALS, LLC
d/b/a MHM CENTURION,

     Defendant.
____________________________________/

                           AMENDED COMPLAINT

      Plaintiff, DIANE VENDRYES, hereby sues Defendant, MHM HEALTH

PROFESSIONALS, LLC d/b/a MHM CENTURION, and alleges:

                          NATURE OF THE ACTION

      1.     This is an action brought under Chapter 760, Florida Statutes, and

under §448.101, et seq., Florida Statutes.

      2.     This action was brought in the Circuit Court of the Fourteenth Judicial

Circuit, in and for Washington County, Florida, and removed to this Court by

Defendant.

                                     PARTIES

      3.     At all times pertinent hereto, Plaintiff, DIANE VENDRYES, has been

a resident of Florida and was employed by Defendant. Plaintiff is a member of
     Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 2 of 23




protected classes due to her national origin (Jamaican), her gender, her sexual

orientation (lesbian), her age, and the fact that she objected to violations of law,

rule or regulation and was subjected to retaliation thereafter.

      4.     At all times pertinent hereto, Defendant MHM HEALTH

PROFESSIONALS, LLC d/b/a MHM CENTURION (“MHM”), has been a limited

liability company doing business in Florida, and within Washington County,

Florida. At all times pertinent to this action, Defendant has been an “employer” as

that term is used under the applicable laws identified above. Defendant was

Plaintiff’s employer in connection with the claims set forth herein.

                           CONDITIONS PRECEDENT

      5.     All conditions precedent to bringing this action have been satisfied or

waived.

                                GENERAL FACTS

      6.     Plaintiff, a 67-year old Jamaican lesbian female, began in Defendant’s

employ as a psychologist on April 17, 2016. In March 2017, Plaintiff was

promoted to the position of Mental Health Director at the Florida Department of

Corrections (“DOC”) Northwest Florida Reception Center, and held that position

at the time of her constructive termination on December 13 2017.




                                           2
     Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 3 of 23




      7.     Plaintiff was more than qualified to perform the functions and duties

of both of the positions she held in Defendant’s employ, and remains so as of the

filing of this pleading.

      8.     Despite satisfactory work performance throughout her employment,

Plaintiff was subjected to a hostile work environment, disparate treatment,

different terms and conditions of employment, and was held to a different standard

because of her age (over 40), national origin (Jamaican), her gender (female), and

her sexual orientation (lesbian), and because she objected to violations of laws,

rules and/or regulations.

      9.     The mistreatment came at the hands of specifically, but not limited to,

Tara Johnson, a Health Services Administrator; Lynette Hornsby, Defendant’s

Mental Health Operations Director; and Sara Brus, Defendant’s Human Resources

Director, all white females.

      10.    Through her employment, Plaintiff has been targeted for termination

and treated less favorably than other employees including, but not limited to,

Brandy Blocker, Defendant’s Director of Nursing (“DON”), a younger non-

Jamaican heterosexual female. This disparate treatment has been due to Plaintiff’s

age, national origin, gender, and/or sexual orientation.

      11.    The targeting and adverse treatment includes, without limitation,

being micromanaged by Defendant’s upper management, being suspended, being


                                          3
     Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 4 of 23




reprimanded, and harassed. All of the allegations against Plaintiff were false

and/or contrived.

      12.    In the Fall of 2017, Plaintiff was falsely accused of “lack of

professionalism in the workplace” based on alleged unprofessional comments

made at a statewide conference. However, Plaintiff did not make any such

offensive comments. Nevertheless, Defendant reprimanded Plaintiff.

      13.    In or around November of 2017, Plaintiff was falsely accused of

bringing an article to the conference about a murder/suicide and discussing the

deaths. Moreover, the individual who made this false allegation against Plaintiff,

Deborah Walker, a younger non-Jamaican heterosexual female, was not even

present at the above-mentioned meeting, and thus was not a credible witness.

Nevertheless, Defendant acted upon Walker’s false allegations.

      14.    On or about November 16, 2017, Plaintiff was falsely accused of

forwarding the above-mentioned article to Defendant’s Human Resources

Department without explanation. Again, this was false. Similarly situated younger

employees and/or non-Jamaican and/or heterosexual employees were never

subjected to repeated contrived allegations without an opportunity to defend

themselves. Moreover, each false allegation against Plaintiff was made by a

younger and/or non-Jamaican and/or heterosexual employee.




                                          4
     Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 5 of 23




      15.    Moreover, Plaintiff reported violations of one or more laws, rules,

and/or regulations, and was subjected to retaliation thereafter. Specifically, but

without limitation, Saba Adhal was a provisionally licensed psychologist with

whom Defendant and the Board of Psychology had a contract requiring that she

attend weekly supervision. Adhal was legally obliged to attend thirty-two (32)

hours. However, after four months, Adhal had attended only two (2) hours of

supervision. As such, Plaintiff filed a complaint with the Board of Psychology to

report the violation.

      16.    In response to and in retaliation for Plaintiff’s reporting, Tara

Johnson, Hornsby, and Doris Kaufman each emailed Plaintiff in an attempt to

pressure her to not file the complaint. Thereafter, Hornsby and Kaufman

reprimanded Plaintiff with a “final warning” based on a series of contrived

allegations, all of which Plaintiff denied.

      17.    In December 2017, Defendant suspended Plaintiff on the contrived

basis of staff complaints.

      18.    Thereafter, Plaintiff was forcibly removed from Defendant’s

compound. Plaintiff was not even informed of the nature of the complaints against

her. Plaintiff has since learned that the employee behind the final alleged complaint

was Johnson.




                                              5
     Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 6 of 23




      19.    Thereafter, on or about December 13, 2017, after the continued

mistreatment and contrived allegations against Plaintiff, Plaintiff was forced to

resign. No reasonable person would have continued to be employed under these

conditions of harassment and mistreatment.

      20.    On information and belief, Plaintiff was replaced by a white, non-

Jamaican, substantially younger, heterosexual male.

      21.    Plaintiff has retained the undersigned to represent her interests in this

cause and is obligated to pay a reasonable fee for these services. Defendant is

obligated to pay such fee, along with expenses incurred in prosecuting this action,

under applicable laws.

 COUNT I-AGE-BASED DISPARATE TREATMENT DISCRIMINATION

      22.    Paragraphs 1-21 above are re-alleged and incorporated.

      23.    This count sets forth a claim for age-based disparate treatment

pursuant to Chapter 760, Florida Statutes.

      24.    Plaintiff has been the victim of discrimination on the basis of her age

in that she was treated differently than similarly situated younger employees of

Defendant on the basis, at least in part, of her age.

      25.    Defendant is liable for the differential treatment of Plaintiff because it

controlled the actions and inactions of the persons making decisions affecting

Plaintiff or it knew or should have known of these actions and inactions and failed


                                           6
     Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 7 of 23




to take prompt and adequate remedial action or took no action at all to prevent the

abuses to Plaintiff. Furthermore, Defendant knowingly condoned and/or ratified

the differential treatment of Plaintiff as more fully set forth above because it

allowed this mistreatment and participated in same.

      26.    In essence, the actions of agents of Defendant, which were each

condoned and/or ratified by Defendant, were of an age-based nature and in

violation of the laws set forth herein.

      27.     The discrimination complained of herein affected terms, conditions,

and privileges of Plaintiff's continued employment by Defendant.

      28.     Defendant’s acts and omissions constituted intentional discrimination

and unlawful employment practices based upon age in violation of Chapter 760,

Florida Statutes.

      29.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front

pay, interest on pay, bonuses, and other benefits. These damages have occurred in

the past, are occurring at present, and will likely continue into the future. Plaintiff

is also entitled to equitable/injunctive relief under this count, and to punitive

damages.


                                           7
     Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 8 of 23




                    COUNT II-AGE-BASED HOSTILE
                 WORK ENVIRONMENT DISCRIMINATION

      30.    Paragraphs 1-21 above are re-alleged and incorporated.

      31.    This count sets forth a claim for age-based hostile work environment

discrimination, brought under Chapter 760, Florida Statutes

      32.    Plaintiff has been the victim of discrimination on the basis of her age

in that she was subjected to hostility and poor treatment on the basis, at least in

part, of her age. She was also subjected to repeated instances of harassment that

interfered with her ability to work, which harassment was frequent and

unwelcome.

      33.    Defendant is liable for the differential hostility toward Plaintiff

because it controlled the actions and inactions of the persons making decisions

affecting Plaintiff or it knew or should have known of these actions and inactions

and failed to take prompt and adequate remedial action or took no action at all to

prevent the hostility toward Plaintiff. Furthermore, Defendant knowingly condoned

and/or ratified the hostile treatment of Plaintiff as more fully set forth above

because it allowed the hostile treatment and participated in same. Defendant's

known allowance and/or ratification of these actions and inactions actions created,

perpetuated and facilitated an abusive and offensive work environment within the

meaning of the statutes referenced above.



                                           8
     Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 9 of 23




      34.    In essence, the actions of agents of Defendant, which were each

condoned and/or ratified by Defendant, were of an age-based nature and in

violation of the laws set forth herein.

      35.     The discrimination complained of herein affected terms, conditions,

and privileges of Plaintiff's continued employment by Defendant, and led, at least

in part, to Plaintiff’s constructive termination.

      36.     Defendant’s acts and omissions constituted intentional discrimination

and unlawful employment practices based upon age in violation of Chapter 760,

Florida Statutes

      37.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front

pay, interest on pay, bonuses, and other benefits. These damages have occurred in

the past, are occurring at present, and will likely continue into the future. Plaintiff

is also entitled to equitable/injunctive relief under this count, and to punitive

damages.

                  COUNT III-NATIONAL ORIGIN-BASED
               DISPARATE TREATMENT DISCRIMINATION

      38.    Paragraphs 1-21 are re-alleged and incorporated.



                                            9
    Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 10 of 23




      39.    This count sets forth a claim for national origin-based disparate

treatment discrimination, brought under Chapter 760, Florida Statutes.

      40.    Plaintiff has been the victim of discrimination on the basis of her

national origin in that she was treated differently than similarly situated employees

of Defendant who are not Jamaican.

      41.    Defendant is liable for the differential treatment of Plaintiff because it

controlled the actions and inactions of the persons making decisions affecting

Plaintiff or it knew or should have known of these actions and inactions and failed

to take prompt and adequate remedial action or took no action at all to prevent the

abuses to Plaintiff. Furthermore, Defendant knowingly condoned and/or ratified

the differential treatment of Plaintiff as more fully set forth above because it

allowed the differential treatment and participated in same.

      42.    In essence, the actions of agents of Defendant, which were each

condoned and/or ratified by Defendant, were based on Plaintiff’s national origin

and in violation of the laws set forth herein. The discrimination complained of

herein affected terms, conditions, and privileges of Plaintiff's continued

employment by Defendant. The events set forth herein led, at least in part, to

Plaintiff’s forced resignation.




                                          10
    Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 11 of 23




      43.    Defendant’s acts and omissions constituted intentional discrimination

and unlawful employment practices based upon national origin in violation of

Chapter 760, Florida Statutes.

      44.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front

pay, interest on pay, bonuses, and other benefits. These damages have occurred in

the past, are occurring at present, and will likely continue into the future. Plaintiff

is also entitled to equitable/injunctive relief under this count, as well as to punitive

damages.

             COUNT IV-NATIONAL ORIGIN-BASED HOSTILE
               WORK ENVIRONMENT DISCRIMINATION

      45.    Paragraphs 1-21 are re-alleged and incorporated.

      46.    This count sets forth a claim for national origin-based hostile work

environment discrimination, brought under Chapter 760, Florida Statutes.

      47.    Plaintiff has been the victim of discrimination on the basis of her

national origin in that she was treated differently than similarly situated employees

of Defendant who are not Jamaican, and has been subjected to hostility and poor

treatment on the basis, at least in part, of her national origin. She was subjected to



                                           11
    Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 12 of 23




repeated instances of harassment that interfered with her ability to work, which

harassment was frequent and unwelcome.

      48.    Defendant is liable for the hostility toward Plaintiff because it

controlled the actions and inactions of the persons making decisions affecting

Plaintiff or it knew or should have known of these actions and inactions and failed

to take prompt and adequate remedial action or took no action at all to prevent the

abuses to Plaintiff. Furthermore, Defendant knowingly condoned and/or ratified

the differential treatment of Plaintiff as more fully set forth above because it

allowed the differential treatment and participated in same.

      49.    Defendant’s known allowance and/or ratification of these actions and

inactions created, perpetuated and facilitated an abusive and offensive work

environment within the meaning of the statutes referenced above.

      50.    In essence, the actions of agents of Defendant, which were each

condoned and/or ratified by Defendant, were based on Plaintiff’s national origin

and in violation of the laws set forth herein. The discrimination complained of

herein affected terms, conditions, and privileges of Plaintiff's continued

employment by Defendant. The events set forth herein led, at least in part, to

Plaintiff’s forced resignation.




                                          12
    Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 13 of 23




      51.    Defendant’s acts and omissions constituted intentional discrimination

and unlawful employment practices based upon national origin in violation of

Chapter 760, Florida Statutes.

      52.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front

pay, interest on pay, bonuses, and other benefits. These damages have occurred in

the past, are occurring at present, and will likely continue into the future. Plaintiff

is also entitled to equitable/injunctive relief under this count, as well as to punitive

damages.

                   COUNT V-GENDER-BASED DISPARATE
                     TREATMENT DISCRIMINATION

      53.    Paragraphs 1-21 above are re-alleged and incorporated.

      54.    This count sets forth a claim for gender-based disparate treatment

discrimination, brought under Chapter 760, Florida Statutes.

      55.     Plaintiff has been the victim of discrimination on the basis of her

gender in that she was treated differently than similarly situated employees of

Defendant who are male.

      56.    Defendant is liable for the differential treatment of Plaintiff because it

controlled the actions and inactions of the persons making decisions affecting
                                           13
    Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 14 of 23




Plaintiff or it knew or should have known of these actions and inactions and failed

to take prompt and adequate remedial action or took no action at all to prevent the

abuses to Plaintiff.

      57.    Furthermore, Defendant knowingly condoned and/or ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed

the differential treatment and participated in same.

      58.    In essence, the actions of agents of Defendant, which were each

condoned and/or ratified by Defendant, were of a gender-based nature and in

violation of the laws set forth herein.

      59.     The discrimination complained of herein affected terms, conditions,

and privileges of Plaintiff's continued employment by Defendant. The events set

forth herein led, at least in part, to Plaintiff’s constructive termination.

      60.    Defendant’s acts and omissions constituted intentional discrimination

and unlawful employment practices based upon gender in violation of Chapter 760,

Florida Statutes.

      61.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, mental anguish, loss of enjoyment of life

and other non-pecuniary losses, along with lost back and front pay, interest on pay,

bonuses, and other benefits. These damages have occurred in the past, are


                                            14
    Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 15 of 23




occurring at present, and will likely continue into the future. Plaintiff is also

entitled to equitable/injunctive relief under this count, as well as to punitive

damages.

                COUNT VI-GENDER-BASED HOSTILE WORK
                   ENVIRONMENT DISCRIMINATION

       62.    Paragraphs 1-21 above are re-alleged and incorporated.

       63.    This count sets forth a claim for gender-based hostile work

environment discrimination, brought under Chapter 760, Florida Statutes.

       64.    Plaintiff has been the victim of discrimination on the basis of her

gender in that she was treated differently than similarly situated employees of

Defendant who are male, and has been subjected to hostility and poor treatment on

the basis, at least in part, of her gender.

       65.    Defendant is liable for the hostility toward Plaintiff because it

controlled the actions and inactions of the persons making decisions affecting

Plaintiff or it knew or should have known of these actions and inactions and failed

to take prompt and adequate remedial action or took no action at all to prevent the

abuses to Plaintiff.

       66.    Furthermore, Defendant knowingly condoned and/or ratified the

hostile treatment of Plaintiff as more fully set forth above because it allowed the

hostility and harassment and/or and participated in same.



                                              15
    Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 16 of 23




      67.    Defendant’s known allowance and/or ratification of these actions and

inactions created, perpetuated and facilitated an abusive and offensive work

environment within the meaning of the statutes referenced above.

      68.    In essence, the actions of agents of Defendant, which were each

condoned and/or ratified by Defendant, were of a gender-based nature and in

violation of the laws set forth herein.

      69.     The discrimination complained of herein affected terms, conditions,

and privileges of Plaintiff's continued employment by Defendant. The events set

forth herein led, at least in part, to Plaintiff’s constructive termination.

      70.    Defendant’s acts and omissions constituted intentional discrimination

and unlawful employment practices based upon gender in violation of Chapter 760,

Florida Statutes.

      71.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, mental anguish, loss of enjoyment of life

and other non-pecuniary losses, along with lost back and front pay, interest on pay,

bonuses, and other benefits. These damages have occurred in the past, are

occurring at present, and will likely continue into the future. Plaintiff is also

entitled to equitable/injunctive relief under this count, as well as to punitive

damages.


                                            16
    Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 17 of 23




               COUNT VII-SEXUAL ORIENTATION-BASED
               DISPARATE TREATMENT DISCRIMINATION

      72.    Paragraphs 1-21 above are re-alleged and incorporated.

      73.    This count sets forth a claim for sexual orientation-based disparate

treatment discrimination, brought under Chapter 760, Florida Statutes.

      74.     Plaintiff has been the victim of discrimination on the basis of her

sexual orientation in that she was treated differently than similarly situated

employees of Defendant who are heterosexual, and has been subjected to poor

treatment on the basis, at least in part, of her sexual orientation.

      75.    Defendant is liable for the differential treatment of Plaintiff because it

controlled the actions and inactions of the persons making decisions affecting

Plaintiff or it knew or should have known of these actions and inactions and failed

to take prompt and adequate remedial action or took no action at all to prevent the

abuses to Plaintiff.

      76.    Furthermore, Defendant knowingly condoned and/or ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed

the differential treatment and participated in same.

      77.    In essence, the actions of agents of Defendant, which were each

condoned and/or ratified by Defendant, were of a sexual orientation-based nature

and in violation of the laws set forth herein.



                                           17
    Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 18 of 23




      78.     The discrimination complained of herein affected terms, conditions,

and privileges of Plaintiff's continued employment by Defendant. The events set

forth herein led, at least in part, to Plaintiff’s constructive termination.

      79.    Defendant’s acts and omissions constituted intentional discrimination

and unlawful employment practices based upon sexual orientation in violation of

Chapter 760, Florida Statutes.

      80.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, mental anguish, loss of enjoyment of life

and other non-pecuniary losses, along with lost back and front pay, interest on pay,

bonuses, and other benefits. These damages have occurred in the past, are

occurring at present, and will likely continue into the future. Plaintiff is also

entitled to equitable/injunctive relief under this count, as well as to punitive

damages.

               COUNT VIII-SEXUAL ORIENTATION-BASED
            HOSTILE WORK ENVIRONMENT DISCRIMINATION

      81.    Paragraphs 1-21 above are re-alleged and incorporated.

      82.    This count sets forth a claim for sexual orientation-based hostile work

environment discrimination, brought under Chapter 760, Florida Statutes.

      83.     Plaintiff has been the victim of discrimination on the basis of her

sexual orientation in that she was treated differently than similarly situated
                                            18
    Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 19 of 23




employees of Defendant who are heterosexual, and has been subjected to hostility

and poor treatment on the basis, at least in part, of her sexual orientation.

      84.    Defendant is liable for the hostility toward Plaintiff because it

controlled the actions and inactions of the persons making decisions affecting

Plaintiff or it knew or should have known of these actions and inactions and failed

to take prompt and adequate remedial action or took no action at all to prevent the

abuses to Plaintiff.

      85.    Furthermore, Defendant knowingly condoned and/or ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed

the differential treatment and participated in same.

      86.    Defendant’s known allowance and/or ratification of these actions and

inactions created, perpetuated and facilitated an abusive and offensive work

environment within the meaning of the statutes referenced above.

      87.    In essence, the actions of agents of Defendant, which were each

condoned and/or ratified by Defendant, were of a sexual orientation-based nature

and in violation of the laws set forth herein.

      88.     The discrimination complained of herein affected terms, conditions,

and privileges of Plaintiff's continued employment by Defendant. The events set

forth herein led, at least in part, to Plaintiff’s constructive termination.




                                            19
    Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 20 of 23




      89.    Defendant’s acts and omissions constituted intentional discrimination

and unlawful employment practices based upon sexual orientation in violation of

Chapter 760, Florida Statutes.

      90.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, mental anguish, loss of enjoyment of life

and other non-pecuniary losses, along with lost back and front pay, interest on pay,

bonuses, and other benefits. These damages have occurred in the past, are

occurring at present, and will likely continue into the future. Plaintiff is also

entitled to equitable/injunctive relief under this count, as well as to punitive

damages.

 COUNT IX-PRIVATE EMPLOYEE WHISTLEBLOWER RETALIATION

      91.    Paragraphs 1-21 above are re-alleged and incorporated.

      92.     This count sets forth a claim for private employee whistleblower

retaliation under §448.101, et seq., Florida Statutes.

      93.     As set forth in greater detail above, during the course of her

employment, Plaintiff objected to certain practices of Defendant that were in

violation of one or more laws, rules or regulations, and/or that she reasonably and

in good faith believed were in violation of same.

      94.     After Plaintiff objected, she was subjected to repeated retaliation, as


                                           20
    Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 21 of 23




more fully set forth above.

       95.     The retaliation includes, without limitation, harassment, false

allegations, baseless discipline, and ultimately constructive termination.

       96.     The disclosures made by Plaintiff are protected under §448.102,

Florida Statutes.

       97.     As a direct and proximate cause of Plaintiff’s participation in the

whistleblowing activities identified herein, Plaintiff has been damaged, which

damages include but are not limited to lost wages and other tangible and

intangible damages and every other kind of damage allowed by law. Plaintiff has

also suffered emotional pain and suffering damages and other tangible and

intangible damages. These damages have occurred in the past, are occurring at

present, and will likely continue into the future. Plaintiff is also entitled to

equitable/injunctive relief under this count, as well as to punitive damages.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant for the

following:

              (a)    that process issue and this court take jurisdiction over this

                     cause;

              (b)    that this court enter judgment against Defendant and for

                     Plaintiff granting equitable relief against Defendant under the


                                            21
Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 22 of 23




             applicable counts set forth above, mandating Defendant’s

             obedience to the laws enumerated herein and providing other

             equitable relief to Plaintiff;

       (c)   that this court enter judgment against Defendant and for

             Plaintiff awarding all legally-available general and

             compensatory damages, including damages for economic loss,

             to Plaintiff from Defendant for Defendant’s violations of law

             enumerated herein;

       (d)   that this court enter judgment against Defendant and for

             Plaintiff permanently enjoining Defendant from future

             violations of law enumerated herein;

       (e)   that this court enter judgment against Defendant and for

             Plaintiff awarding costs and attorney’s fees as allowed by law;

       (f)   that this court enter judgment against Defendant and for

             Plaintiff awarding Plaintiff interest where appropriate; and

       (g)   that this court grant such other and further relief as is just and

             proper under the circumstances, including but not limited to

             reinstatement.




                                    22
     Case 5:19-cv-00459-TKW-MJF Document 13 Filed 12/30/19 Page 23 of 23




                        DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury on all issues herein that are so

triable.

       DATED this 30th day of December, 2019.

                                               /s/ Marie A. Mattox
                                               Marie A. Mattox [FBN 0739685]
                                               MARIE A. MATTOX, P. A.
                                               203 North Gadsden Street
                                               Tallahassee, FL 32303
                                               Telephone: (850) 383-4800
                                               Facsimile: (850) 383-4801
                                               marie@mattoxlaw.com
                                               Secondary emails:
                                               michelle2@mattoxlaw.com
                                               marlene@mattoxlaw.com
                                               ATTORNEYS FOR PLAINTIFF


                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served
on counsel of record by CM/ECF this 30th day of December, 2019.

                                               /s/ Marie A. Mattox
                                               Marie A. Mattox




                                          23
